Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 1 of 43




         EXHIBIT
  Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 2 of 43


                  Hydro Bloscience@
     Ultrasonlc Transducer Algae Control System
    AC and D€ Pewered Meezo-DB@lQuattro-DB@
          Assemblv and Onera tions Manual




                           Sonicsolutisns
                          ALGAE CONTROL
                             Patent No. 10399867

                     For direct access to the latest copy of this manual, please snap
                    this QR Code or refer to lhe Product Manuals section on either
                             website @ www.SonicSolutionsllc.com or at
                                     https://w ww.doioower.com

Printed material may not represent the latest information available. Please visit our
                  website for updates to this or other manuals.
          Manual P/N - MNUL0039-A001 Rev.3 Copyright @ 20L9 DPI

                                   Page 1
     Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 3 of 43

Congratulations on your purchase of an eco-friendly Hydro-BioScience@ Algae
Management System which uses a patented configuration of ultra-high
frequency sound pressure waves to manage algae.

                                   IMPORTANT:
    P lease read this manual before assemblv and ooe ration. Failure to follow
         these instructions mav result in non-warrantv oroduct failure.
         NOTE: Some user supplied components, such as AC Line Su rHe
                              sor Protection are re



General Safetv Preca utions
A       Look for this symbol throughout this manual. lt means 'BE ALERT   -
        YOUR SAFETY IS INVOLVED'.
O       This symbol represents important instructions

o     Do not operate the AC Power Supply or Solar Power System if it has
      received a sharp blow, been dropped, or otherwise damaged in any
      manner. Refer to a qualified service agent.
o     A/C Power Supply and Solar Power System contain no serviceable parts. lf
      the power supply fails during its warranty period, contact SonicSolutions
      Algae Control LLC at 413-247-9423 or visit DPI's website,
      www.DPlpower.com for information concerning a warranty replacement
      or repair.
a     Before attempting any maintenance or cleaning, unplug AC Power Supply
      from wall outlet or, for solar systems shut down the Solar Power System
      Charger and Solar Junction Box Power via their power on/off switches.
      For external cleaning use a clean damp towel. Clean solar panels with
      water only.
a     Have your distributor, dealer or other qualified service agent, repair or
      replace worn or damaged parts immediately. Repairs should not be
      attempted by people who are not qualified.
a     Whenever removing AC Plug from the receptacle, pull from the Plug
      Body; not from the cord.
a     Do not operate the AC Power Supply or Solar Power System or any
      component attached to it if it is malfunctioning. Personal injury or
      property damage could result.




                                  Page 2
Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 4 of 43

                           CONTENTS


L   INTRODUCTION
   1.1 CONFIGURATION GUIDE
2 IAND BASED AC POWERED SYSTEM
   2.1 LAND BASED AC POWERED SYSTEM - SAFETY WARNINGS
   2.2 AC POWERED SYSTEM MAIN COMPONENTS
   2.3 AC POWERED SYSTEM SETUP
   2.4 CONNECTING TO POWER SUPPLY
   2.5 SONIC HEAD FLOAT ASSEMBLY
   2.6 CONNECTING TO SONIC HEAD
   2.7 AC POWERED SYSTEM STARTUP
3. IAND BAS ED SOTAR POWERED SYSTEM
   3.1 LAND BASED SOLAR POWERED SYSTEM - SAFETY WARNINGS
   3.2 SOLAR POWERED SYSTEM MAIN COMPONENTS
   3.3 SOLAR PANEL INSTALLATION GUIDELINES
   3.4 SOLAR POWERED SYSTEM SETUP
   3.5 CONNECTING TO SOLAR CONTROLLER
   3.6 SONIC HEAD FLOAT ASSEMBLY
   3.7 CONNECTING TO SONIC HEAD
     3.8   SOLAR POWERED SYSTEM STARTUP
4.   SolaRaft-ODB" FIOATING SOTAR POWERED SYSTEM
     4.1 SolaRaft-QDB'" SYSTEM - SAFETY WARNINGS
     4.2 SOIARAfI-QDB'" SYSTEM COMPON ENTS
     4.3 SOIARAfI-QDB'" SYSTEM SETUP
   4.4 CONNECTING TO SOLAR CONTROLLER
   4.5 SONIC HEAD FLOAT ASSEMBLY
   4.6 SolaRaft-QDB'" SYSTEM STARTUp
5. INSTALLATION AND OPERATION GUIDE
6. WHAT TO EXPECT A FTER INSTATTATION
7. SYSTEM MAINTENANCE
8. SYSTE M TROUBLESHOOTING
    8.L AlCAND DC CONTROLLER LED CODES
9. TECHNICAL SPECIFICATIONS
10. LIMITED WARRANTY




                         Page 3
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 5 of 43

                                       INTRODUCTION                                         L

1.0 INTRODUCTION
Your new Hydro-Bioscience@ Algae Management system can be powered by
either AC Power, DC Power, or a solar panel. Please refer to the sections that
pertain to the type of input power employed at the installation site and
disregard the sections pertaining to other power supply types.
1.1 CONFIGURATION GUIDE

                                                  Transduccr    M€rzo-DB@/ quanro-
                                Qurttro   AC        Buoy
     Land Based                                                         DBO
                                  Powar
     AC Powered
                                 Supply
                                                  Transduccr    Mczzo-DBo/ Quattro-
                                                     Buoy               DBO
                                                                                      ffi
                    60watt                      Transducer                             (n
                                                               Mezzo-D86/ Quatiro-
                  Solar Array   qurttro   DC       Buoy                o86             c,
     Land Based                                                                        ut
                                Solar Powcr                                            6.
       Solar
                   18owatt       Controller     Transducer     Mezzo-DBo/ Quattro-
                                                                                       g
                  Solar Array                      Buoy                DBO
                                                                                      ()




                                               SohRaft-qDB''   Mezzo-DBo/ quattro-    $
                   180watt
                                Quattro DC         Flo!t              DBO
                                                                                      c
                                                                                      g,t
                                Solar Powcr                                           6.
                  Solar Array
                                 Controllcr     Transduccr     Mezzo-DB@/ Quattro-    3
                                                                                      q)
                                                   Buoy               oB@




COMPONENT DESCRIPTION
SOLAR PANEL:
This can be a 60watt or L80watt array. DC voltage collected from the solar
panel is controlled by the Quattro-DB@ DC Power Controller and stored in 12V
batteries.
POWER CONTROL:
Quattro-DB@ AC Power Controller: AC inputs include 24Vac,I}O/t2}Vac and
230/24OVac service at 50 or 60 Hz.
Quattro-DB@ DC Solar Controller: DC input is 40Vdc via solar panels and 24Y
batteries (typically, two L2V batteries in series.)
TRANSDUCER:
This module contains the electronics which produce the ultrasonic output.
There are two versions available, the Mezzo-DB@@ and Quattro-DB@.
BUOY ASSEMBLY:
This provides buoyancy for the transducer. The hardware kit and optional
warning flag are combined with a customer supplied anchor to position the
unit at its desired location.
SolaRaft-OD B'' PONTOON FLOAT:
This is a floating solar panel assembly that allows it to be free of both a land
based solar panel or AC connection.

                                   -- Page 4
        Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 6 of 43

                        LAND BASED AC POWERED SYSTEM                              2

2.0 LAND BASED AC POWERED SYSTEM - OVERVIEW
The Land Based AC configuration receives power from the customers local
grid. Carefully unpack contents from their shipping skids and cartons and
verify contents against the corresponding to the packing list received. Save
skids and cartons in the event a return, exchange, or warranty is required.

2.1 LAND BASED AC POWERED SYSTEM - SAFEW WARNINGS


AC POWER WARNINGS

A       lnnpoRTANT: suRGE suppREssoR pRorEcroN DEVTcE MUsr BE usED.
         A/C-Line surges can be generated from nearby equipment and weather-
         related phenomena and can cause NON-WARRANTY failure of the Power
         Supply. User must supply and install a surge suppressor rated at 1000J or
         greater. These devices are readily available from most any retail outlet.
A       R"f", to the Product lD Label affixed to the product and identify the input
        requirements such as '120Vac,60Hz,2Amps'. Ensure that the product will
        be connected to a matching utility power rating. For example; if product is
        rated at 60H2, do not connect to a 50Hz utility.
A    oo not connect product to AC receptacles that share power with any
    other moderate to heavy loads such as air conditioners, motors and other
    common appliances. Most appliances turn on/off at random and cause
    power surges and power drops that can severely affect the product
    connected to that same power circuit.
A    f making an electrical connection to a receptacle located near the body of
        f



    water intended to be treated, install both the GFCI protected receptacle
    and AC Power Supply in a covered weatherproof utility box or container
    and secure the AC Power Supply using the Mounting Hardware Kit -
    supplied.
A   ff installing underground electric utility power to a receptacle near a body
    of water such as a pond, lake, pool or reservoir, an armored cable run
    through conduit must be used to minimize risk of damage and installed in
    accordance with Country, State and Local regulations.




                                     Page 5
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 7 of 43

                       IAND BASED AC POWERED SYSTEM                              2
SAFE GROUNDING WARNINGS

A   WAnftf lNG: Risk of Electric Shock. lnstall AC Power Supply only to a Class A
    GFCI (EU/UK Earthed Power Supply Source) and in accordance with
    Country, State and Local regulations. GFCI Receptacle must have an
    enclosure that is weatherproof.
A   Oo not remove Ground Pin from AC Power Supply's AC Plug or connect to
    utility power via an adaptor that bypasses the product's ground pin
    connection. The product must be grounded at alltimes when connected to
    utility power.

EXTENSION CORD REOUIREMENTS

A fh" rating of the input AC Cord, if replaced by a certified technician, must
    not be less than 18Ga, 300V for LOOVac or 120Vac utilities and not less
    than 18Ga, 300V for 230Vac or 240Vac utility power. Cord must be hard
    usage SJT type or better, UL/CSA approved.
                  RECOMMENDED MINIMUM AWG SIZE FOR
                     EXTENSION CORDS FOR AC POWER SUPPLY
        Length of cord  (feet):            25     50      100     150
        AWG size of    cord:               16     16      LG      1.4

A   locate/route all cords where they will not be tripped over or damaged by
    vehicles or equipment with cutting blades such as lawn mowers and hedge
    clippers and away from vehicle traffic to prevent being driven over. lf you
    have water animals (beavers, minks, nutria, otters, muskrats, turtles, etc.)
    in your water system, additional cable protection is recommended such as
    a nylon or polyester braided sheath from the surface down to about 2
    meters (6 feet) depth.

TRANSDUCER SAFEW I NSTRUCTIONS

A   wnnrulNG: Do Nor place the Transducer against your skin or body, nor
    touch the Transducer while the Transducer is powered. The Transducer
    emits powerful vibratory energy which can cause harm.
A   Ur" caution in locating the transducer cable to avoid damage by vehicles,
    pedestrians, mowers, wildlife, etc. For areas that present risk of damage to
    the transducer cable, it is recommended to use a braided nylon sheath
    and/or bury the line about 6' below surface.




                                  Page 5
   Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 8 of 43

                 IAND BASED AC POWERED SYSTEM                          2

2.2 AC POWERED SYSTEM MAIN COMPONENTS


  Component              Description                       lmage
 Surge         (Customer Supplied)
 Protector     Must be capable of
               withstanding 1000J or                        f
               greater.
 Quattro-DB@   Connects to AC input and
 AC Power      sonic transducer unit(s).              o

 Supply
                                                            ooo



 Power Cable   Transfers power from solar
 for Sonic     controller to Sonic Head.
 Head          (Cable length is customer
                                                iIlL:;*-1' ';:19ffi;
               order dependent)
                                                             a-r_r
 Transducer    Attaches to sonic head and
                                                             t**
                                                              --l
 Float         suspends it under water.                          1



                                                                 I
                                                                 I


 Assembly      (I or 2 available)                                i



                                                           -+-
                                                                 I




                                                      ,i
                                                            r
                                                             I
                                                             c
                                                            il

 Mezzo-DB@     Transmits sonic vibrations
 or Quattro-   through water eliminating
 DB@           algae growth.
 Sonic         (1 or 2 available)
 Transducer
 head

 Anchor for    (Customer SuppliedI
 Float         5 to 8 lb. (2.3-3.6 ke) anchor
               with poly rope for
               positioning the sonic head.




                              PageT
   Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 9 of 43

2.3 AC POWERED SYSTEM SETUP


                                    AC Power Controller
                                                                       3
                                             o
                                          ffi
                                          ffifr
                     Surge
                     Protector
                                                  ooo
                                                  m sMc sfi6
                                                           HNI l@Z


                         f
                                                                       a


                                                                 ffi
                                                                 @
                                                                 m
                                         5-Pin                   +
                                     Connector


                                                                 -

                                                      :   "'l-
                              Quattro or              ;i
                                  Mezzo           ltrT
                             Sonic Head


   Never connect or disconnect Transducer and its Power Cable to or from
   the AC Power Supply or the Solar DC power Supply while they are
   powered on.
   o   Firmly hand-tighten all cable connections but do not over tighten with
       wrenches or pliers.
   o   Do as much of the work as possible on shore. Once you are in the
       water, work and assembly become much more difficult.

ASSEMBLING PINNED CONNECTIONS
                       Apply a pea sized spot of No-Ox grease to all pinned
                       cable connections, this prevents corrosion and
                       protects plug from moisture and dirt. Any anti-seize,
                       dielectric grease, lubricants or cleaners used on this
                       product must conform to NSF-6L Marine Grade
                       standards.
                       A Do not apply excess No-Ox grease, it can cause
                          damage to the connector.



                                 Page 8
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 10 of 43

                               IAND BASED AC POWERED SYSTEM                                                            2


A To avoid non-warranty damage to connector pins, the Power Supply's
    On/Off Power Switch MUST be put into the 'OFF' position any time
    Transducer Power Cable is being connected or disconnected. Do NOT
    TURN Power switch 'ON' until instructed to do so.


                                                                                     .ri,r"
                                            rttFoatatT
                                           eOWER OrF l€FORE corrnodt.rg            OR dt.conrrdi:trhrr
                                           clrr.rlaro fletd Ocvtcsrtcnld€41

 Power
 oN/oFF
 Button
                                    t,   Jit-l AII-'             ll-iF?r(:r-       lJilC
                                         P t, v:t r,.,,r 5                r t lt   ftt,tl

           ww* !)l'lpttwet.t.int                             ,
                                                                                                         4i?t
                                                                       ,"'\,.r
                                                                       '.-             t"\r .J.
                                                                                       ,.
             Nt(lL'tn LJSA                                                     '
                                                           /
                    Rcdd,D!fr{r.:lron5 .r4ai wrrrrrrlq\ [1 [ho owiltrr ,. tllJhllIi bclqr{: lsgelnbl} or opcr.\lrbr{




                    AC lnput Port                         Transducer                    Transducer
                   12A/23O                                lnput Port *1                 lnput Port       f1




to   Power/Fault LED
        Green when connected to AC Power and Red when system has a fault.
    o For fault code chart refer to trouble shooting section.
o   Sonic Transducer Head LED (1&2)
    o Blue when signal is being sent to the sonic transducer heads
    o lf not flashing - refer to the Troubleshooting Section to diagnose




                                                       Page 9
      Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 11 of 43

                       IAND BASED AC POWERED SYSTEM                                             2



                                                                          I




                                                                          B

                                              (*
                                                                              1
          m"u                                                                       I'

                U




                                                                          ,..'=$
                                                                         +ri
                                               f,                          -if;'
                                                                          -,rf             :t
                                                                              :l;

                fi!
                r{
                                                           j.l




                                                                         \c-t].
                                                                          'r         il'
                                    \_;'.,                                    N.iL'
                                                                              ri' I
                                                                              ,1,
                f


 A      Flag Pole
  B     Float Anchor Pin
 c      Top Plate
 D      Bottom Lock Ring
  E     Chain

1,. Align holes of flag pole (A), float anchor pin (B), and top plate (C). lnsert
      components (A-B-C) until holes align and thread Zip Tie through allthree,
      then wrap Zip Tie around and trim off excess.

2.    Align holes of float anchor pin (B) and bottom locker ring (D). lnsert
      components (B-D) until holes align and threa dZip Tie through both, then
      wrap Zip Tie around and trim off excess.

3.    lnsert chain (E) into float anchor pin (B). Place the 10-32 retaining bolt
      through both components and securely tighten the lock nut.


                                    Page 10
     Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 12 of 43

                      IAND BASED AC POWERED SYSTEM                                2

2.6 CONNECTING TO SONIC HEAD



         MEZZO.DB@                                QUATTRO.DB@


                     3


                                                        1+
 2
                                              2



             -f>I                                                3




                                   IMPORTANT
A     NEVER USE THE STRAIN RELIEF LOOP OR THE POWER CONNECTOR AS A
      HANDLE. ALWAYS USE THE CHAIN ON THE TOP OF THE UNIT WHEN
      LIFTING THE TRANSDUCER.


 1. Apply No-Ox contact grease to end of the 5-Pin Transducer Power Cable
      and match the key-notch in the receptacle, push in, and rotate outer ring
      and FIRMLY HAND TIGHTEN into place.
 2.   Make a strain relief for the Power cable by making a radial bend and
      securing it to bottom holes of Transducer with cable ties (as shown
      above). Clip off excess cable tie straps with flush cut trimmers or scissors.
 3.   Attach the D-shackle to the center mounting hole on the transducer.
            NOTE:
 o    Mezzo-DB@ transducers route the cable on the top of the device
 o    Quattro-DB@ transducers route the cable on the bottom of the device
 .    lf using a   Raft-   Bt" with either transducer, route cable on top of
      device.
4. Attach the top chain that connects the float assembly to the transducer.
5. Connect the bottom D-shackle to the customer supplied anchor. Adjust
      the anchor rope or chain so the anchor is laying on the bottom and there
      is some slack in the line to allow for wave action.




                                   Page 11
  Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 13 of 43

                    IAND BASED AC POWERED SYSTEM                              2
2.7 AC POWERED SYSTEM STARTUP


   o It is important to refer to the section in this manual on lnstallation and
        Operation Guide to get the best performance (see chapter 5)

   L.   Place the Transducer/Float Assembly(s) in the predetermined location
        of the body of water being treated. Attach the anchor to the D-Shackle
        on the bottom of the transducer.
   2.   Adjust the anchor rope or chain so the anchor is laying on the bottom
        and there is some slack in the line to allow for wave action.
   3.   With all connections now complete, depress the power switch to turn
        on the power supply. The LED's will now become active.
   4.   The Blue LED(s) representing the sonic head on the controller will blink
        at a rate of approximately once per second to indicate that power is
        being sent to the transducer(s).




                                 Page L2
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 14 of 43

                  LAND BASED SOTAR POWERED SYSTEM                               3

3.0 LAND BASED SOLAR POWERED SYSTEM OVERVIEW
The Land Based Solar configuration receives power from a solar panel that is
mounted on the shore. Carefully unpack contents from their shipping skids
and cartons and verify contents against the corresponding to the packing list
received. Save skids and cartons in the event a return, exchange, or warranty
is required.


3.1 LAND BASED SOLA.R POWERED SYSTEM . SAFETY WARNINGS


BATTE RY SAFETY WARN I NGS

A   wnnmlNc    - RlsK oF ExPLostvE GASES: Rechargeable        batteries develop
    explosive gasses during normal operation. are dangerous. Follow the
    safety and operating instructions in this manual at all times.
o    Follow all safety instructions published by the battery manufacturer.
    Review cautionary markings on vehicle or equipment containing the
    battery.
.   Do not use an attachment not recommended or sold by the battery
    charger manufacturer to avoid risk of fire, electric shock or injury to
    persons.
r   NEVER charge a frozen battery. Thaw it out for safe charging.
.   Wear eye and clothing protection and avoid touching eyes. Keep plenty of
    fresh water and soap nearby in case battery acid contacts your skin,
    clothing or eyes.
.   NEVER smoke or allow a spark or flame in vicinity of battery.
o   Avoid bringing metallic objects into contact with the battery which could
    cause a short circuit. Remove personal items such as rings, necklaces or
    watches which could come in contact with the battery.




                                 Page 13
     Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 15 of 43

                    LAND BASED SOLAR POWERED SYSTEM                              3
SOLAR CONTROLLED SYSTEM WARNINGS

A    WnnfVlNG - chargers can ignite flammable materials and vapors. do not
     use near fuels, grain dust, solvents, or other flammables
 o   Do not operate this charger if it has received a sharp blow, was dropped or
     otherwise damaged in any manner. Refer to a qualified service agent.
 o   Charger contains no serviceable parts. lf it fails during its warranty period,
     contact SonicSolutions Algae Control LLC at 413-247-9423 or visit DPI's
     website, www.DPlpower.com for information concerning how to obtain a
     warranty replacement.
 o   To reduce risk of electric shock, always unplug charger from AC outlet
     before attempting any maintenance or cleaning.
 o   For external cleaning use a clean damp towel.
 o   Have your distributor, dealer or other qualified service agent, repair or
     replace worn or damaged parts immediately. Repairs should not be
     attempted by people who are not qualified.
 o   Whenever removing AC Plug from the receptacle, pull from the Plug Body;
     not from the cord.
 .   Do not operate the charger if it is malfunctioning. Personal injury or
     property damage could result.

SONIC HEAD SAFETY INSTRUCTIONS

A    wnnrulNG: DO NOT place the Sonic Transducer Head against your skin or
     body, nor touch the Transducer while the transducer is powered. The
     Transducer emits powerful vibratory energy which can cause harm.
A    Ur. caution in locating the transducer cable to avoid damage by vehicles,
     pedestrians, mowers, wildlife, etc. For areas that present risk of damage to
     the transducer cable, it is recommended to use a braided nylon sheath
     and/or bury the line about 6' below surface.

SOLAR PANEL SAFETY GUIDELINES
o    Erecting a solar panel is not a job for one person. Some components of the
     solar panel system are heavy and/or awkward to handle.
o    Follow all local zoning ordinances, building codes and regulations when
     constructing the concrete base
o    lt is important the entire mounting surface of the concrete pad be level
     and flat. lf you are not practiced at working concrete - enlist the help of a
     contractor or professional to ensure proper installation.



                                  Page 14
  Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 16 of 43

                  IAND BASED SOTAR POWERED SYSTEM                    3
3.? LAND BASED SOLAR POWERED SYSTEM MA|N COMPONENTS
  Component      Description                     lmage
 Concrete Base     (Customer Supplied)
                   ln ground concrete base
                   with mounting hardware.


 Solar Panel       Shipped with frame, battery
 Stand             box, solar junction box, and
 Assembly          solar control ler attached




 Quattro-DB@      Connects to solar panels,
 DC Solar         batteries and sonic
 Controller       transducer unit(s).


 Power Cable      Transfers power from solar
 for Sonic Head   controller to sonic
                  transducer. (Cable length is    ffi-$g+   s€Hw
                  customer order dependent)
 Transducer       Attaches to sonic head and
 Float Assembly   suspends it under water.
                  (L or 2 available)




 Mezzo-DB@ or     Tra nsmits sonic vibrations
 Quattro-DB@      through water eliminating
 Sonic            algae growth.
 Transducer       (1 or 2 available)
 head

 Anchor for       (Customer Supplied)
 Float            5 to 8lb. (2.3-3.5 ke) anchor
                  with poly rope for
                  positioning the sonic head.




                               Page 15
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 17 of 43

                           LAND BASED SOTAR POWERED SYSTEM                       3
3.3 SOLAR PANEL INSTALLATION GUIDELINES
The lnstructions in this section apply to both the 60w and 180w Solar/power
Battery Backup Systems. The user will need to install a concrete base and
supply concrete fasteners for bolting the assembly on to the concrete base.

                    tt                     "'q
                                                                    '{
              Nll                     a
                                                tr
                                                "*
      ,a

               a
                                          :.tffi
                                            r
                                             ';
                                                 ;"1

     a
     A
                         :+::1r
                         i5*              5j
                                          .V*q
                           d
                                  :
      \ (813/8"x3"
           Tapcqn anchors         .
USER REQUIRED ITEMS
Concrete
(1) 1./2"x8" J-bolt
(8) 3/8"x3" Tapcon anchors
3/8" Masonry Drill Bit
Compass
CONCRETE BASE CONSTRUCTION
o Make hole for concrete base L4" in diameter and 36" deep
r Make sure the top surface of the concrete is level and flat.
o Secure the center J-Bolt in position while the concrete is still wet with 1-
    Uain (32mm) of the threads extending above the surface.
A   ruOtf : Be sure to follow the concrete manufacturers recommendations for
    cure time before mounting hardware to the concrete base.
o   Align the column bottom bracket on the J-bolt oriented in the North South
    direction using a compass.
A   ruOtf , Due to variations in the Earths magnetic fields a compass may not
    provide the most accurate direction. lt is recommended that a Magnetic
    Declination Calculatorx be used to ensure that the panel is receiving the
  greatest amount of sunlight.
*Mag netic Declination Colculotor https://www.nqdc. nooa. qov/qeomoq-web/
o With the bottom bracket aligned and tightened into place, temporarily set

  the support post in place with the battery box facing North and mark the 8
  holes to be drilled.
o Drill the 8 mounting holes into the concrete. Follow instructions included
  with the Tapcon@ concrete anchors for drill bit size and hole depth.

                                                     Page 15
  Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 18 of 43

                 LAND BASED SOLAR POWERED SYSTEM                                                3
SOLAR PANEL MOU NTING GUIDELINES
   L   Ut" a minimum of 3 people when setting the solar panel assembly
       down over the top of the support post. Use caution to avoid breaking
       the glass solar panels. DO NOT allow the back of the solar panel to fall
       onto or rest directly on top of the support post as damage will occur.
   A   Verify that the Battery-Cutoff power switch located on the battery box
       is in the OFF position. Do NOT make any electrical connections while
       the power switch is in the ON position.


                                 (A) - Place the post in
                                                                                $
                                 the bottom cap and
                                 connect the two using
                                 F) L/a-in. X 3-in. hex
                                 head bolts.

                                 (B) - Bolt the support
                                 post feet to the
                                 concrete pad using (8)
                                 3/8-in. x 3-in. Tapcon@
                                 concrete anchors.


                                                           (C) - Securethe panel to the
                                                           support post with the%-in. clevis
                          o
                                                           pin and cotter key.

                                                           (D) - Adjust the panel's   tilt angle to
                                                           point it directly up at the sun at
                                                           mid-day at your location. lnsert
                                                           the%-in. bolt in the angle adjust
                     0                                     bracket and tighten the nut in
                      o                                    place to lock in the panel angle.
                          a0CI
                                 *
                                                           (E) - Connectthe Charger
                                                           Controller Cable to the Solar
                          t                                Junction Box output labeled "Solar
                                                           Panel".




                                     Page 17
   Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 19 of 43

                    LAND BASED SO                    R POWERED SYSTEM                        3

3.4 SOLAR POWERED SYSTEM SETUP ASSEMBLY GUIDELINES

                                             Solar
                                             Panel
                                             Array


                            i


                                 o
                                .f,

             Solar                                              :*:    Quattro-DB
             Panel                                                       Solar
            Junction       @@                                   6.r'.-
                                                                       Controller
              Box
                                                                O'r,       o     o     o
                                                                 :u .'.". :?i'
                            c


              12V
                       +
                                                                                 5-Pin
                                                                                 Connector

              12V                       Battery
                                      Disconnect
                                                                                     -.r1*
                                        Switch                   ..
                                                   Quattro-DB
                                                       or
                                                     Mezzo
                                                   Transducer




A Never connect or disconnect the transducer and its power cable to or from
   the Solar DC power Supply while they are powered on.
   . Firmly hand-tighten all cable connections but do not over tighten with
       wrenches or pliers.
   e Do as much of the work as possible on shore. Once you are in the
       water, work and assembly become much more difficult.

ASSEMBLING PlNNED CONNECTIONS
                           Apply a pea sized spot of No-Ox grease to all pinned
                           cable connections, this prevents corrosion and
                           protects plug from moisture and dirt. Any anti-seize,
                           dielectric grease, lubricants or cleaners used on this
                           product must conform to NSF-61 Marine Grade
                           standards.
                           A Do not apply excess No-Ox grease, it can cause
                              damage to the connector.



                                          Page 18
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 20 of 43

                       IAND BASED SOTAR POWERED SYSTEM                                                                                3

3.5 CONNECTING TO SOLAR CONTROLLER
POWER SUPPLY MODULE DC input is 40Vdc via solar panels and24V
batteries (typically, two L2V batteries in series.) The DC power supply
converts solar energy to 40Vdc to power the sonic head and charge the
batteries for overnight operation. Each power supply has two output
connectors labeled Sonic Head 1 and Sonic Head 2 and each will power                                                              a
Mezzo-DB@, Quattro-DB@ or combination of transducers.




             Power                             I
             oN/oFF                                    Srrlnr fcrrtrnll*r
                                          Q    Po*o,
             Button
                                         Q    st"tut
                                                                      ffi,OPlF
                                                                           HS.
                                                                                    Gt <gF
                                                                                 h UgA
                                                                                                            4tw
                                        Q     churg,ng                    o              o              a
                                                                                                    P!righsrrl
                                       @     FaullSrttorl                                (_) 2          Output


                                Rerd   inllaetlori   rnd wrrning! ln th6 owm.'r mrnsdl bclorc    !r!ffiblt d     o9.rat'rng




                                                t


                  Solar Panel           Battery                 Sonic Head                   Sonic Head              Peripheral
                  lnput.                lnput                    lnput f   1                 lnput S2                Output

O   Po*"r   LED
    -    Green when power button is in ON position
O   Status tEo
    -    Flashes in sequence to show power mode
    -    :k
            See error/fault matrix to interpret pulse code
O   Charging LED
    -    Blinks once when starting
    -    Stays lit until batteries have reached full charge
    -    May turn off if when charging is limited (poor sun light)
O   rault tro
    -    Flashes Red when system has a fault.
    -    * See error/fault matrix to interpret pulse code
O   Sonic Head LED (1&2)
    -    Blue when signal is being sent to the sonic transducer heads
    -    {( lf not flashing
                            - refer to the Troubleshooting Section to diagnose
    Peripheral output LED
    -    Flashes white approximately once per second when controller is
         powered up.


                                                       Page 19
      Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 21 of 43

                     LAND BASED SOLAR POWERED SYSTEM                                                3
3.6 SONIC HEAD FLOAT ASSEMBLY

                                                                              t_




                                                     l*




                                       i',j
                                       ,']                           I


                                                                     r'1' +
                                                      (                             li      fr. l
                                                                               ri
                                                                               \a!--


               ll

                                     ;-
                                                                         \c-tf
                                     \+
                                    I ' ,;    .'-'                       -'
                                                                          'r l'-'
                                                                              '-i I [r
                                                                               'its
                                                                                   rf
                                                                                        I


                                                                                        i
              ?l
              ur-




 A      Flag Pole
  B     Float Anchor Pin
  c     Top Plate
 D      Bottom Lock Ring
  E     Chain

1-. Align holes of flag pole (A), float anchor pin (B), and top plate (C). lnsert
      components (A-B-C) until holes align and threadZip Tie through allthree,
      then wrap Zip Tie around and trim off excess.

2. Align holes of float anchor pin (B) and bottom locker ring (D). lnsert
      components (B-D) until holes align and threadZip Tie through both, then
      wrap Zip Tie around and trim off excess.

3.    lnsert chain (E) into float anchor pin (B). Place the 10-32 retaining bolt
      through both components and securely tighten the lock nut.


                                    Page 20
        Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 22 of 43

                           LAND BASED SOTAR POWERED SYSTEM                           3

3.10 CONNECTING TO SONIC HEAD
        A   ro avoid      a non-warra   claim follow the installation instructions

            MEZZO-DB@                                   UATTRO-DB@


                            3


                                                            1   ---->
    2
                                                    2

                 ---+>
                      t                                                 3



                                        IMPORTANT
A       rueven usE THE srRArN RELTEF Loop oR THE powER coNNEcroR As A
        HANDLE. ATWAYS USE THE CHAIN ON THE TOP OF THE UNIT WHEN
        LIFTING THE TRANSDUCER.


6         Apply No-Ox contact grease to end of the 5-Pin Transducer Power Cable
          and match the key-notch in the receptacle, push in, and rotate outer
          ring and FIRMLY HAND TIGHTEN into place.
7         Make a strain relief for the Power Cable by making a radial bend and
          securing it to bottom holes of Transducer with cable ties (as shown
          above). Clip off excess cable tie straps with flush cut trimmers or
          scissors.
B         Attach the D-shackle to the center mounting hole on the transducer.
              NOTE:
a         Mezzo-DB@ transducers route the cable on the top of the device
a           uattro-DB@ transducers route the cable on the bottom of the device
a         lf using a SolaRaft-QDB'" for either transducer, route cable on top of
    device.
9.  Attach the top chain that connects the float assembly to the transducer.
10. Connect the bottom D-shackle to the customer supplied anchor. Adjust
    the anchor rope or chain so the anchor is laying on the bottom and there
    is some slack in the line to allow for wave action.




                                        Page   2l
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 23 of 43

                   LAND BASED SOLAR POWERED SYSTEM                               3

3.8 SOLAR POWERED SYSTEM STARTUP
a    The Hydro-BioScience@ solar system batteries are fully charged when they
    leave the factory but over time the batteries will begin to discharge.
    Before proceeding, use a standard L2v car-battery-type charger to bring
    the batteries back up to a full charge. Charge each battery separately
    before proceeding to system startup.
t   Ensure all connections are securely hand-tightened and No-Ox grease has
    been applied before continuing to system startup.

    1.   Place the Transducer/Float Assembly(s) in the predetermined location
         of the body of water being treated. Attach the anchor to the D-Shackle
         on the bottom of the transducer.
    2.   Adjust the anchor rope or chain so the anchor is laying on the bottom
         and there is some slack in the line to allow for wave action.
    3.   Open the lid to the battery box by cutting the two zip-ties. Remove the
         supplied fuse and insert it into the fuse holder then snap the two
         halves together. Replace the lid and secure it with zip ties (or two
         customer supplied padlocks).
    4.   Confirm that the cable on the Solar Junction Box output labeled "Solar
         Power Output" is securely connected.
    5.   With all connections now complete, flip the Battery Disconnect Switch
         up to the on position.
    6.   Depress the power switch on the Quattro-DB@ Solar Controller, the
         LED's will now become active.
    7.   Turn on the solar panel junction switch to send solar power to the
         solar controller.
    8.   The Blue LED(s) representing the sonic head on the controller will blink
         at a rate of approximately once per second to indicate that power is
         being sent to the transducer(s).

NOTE: When shutting the system down reverse steps 5,6,7, (i.e. 7,6,5)


o   For optimum performance the panel's tilt angle should be realigned 3 - 4
    times per year to accommodate the sun's seasonal angle changes. For a
    more in-depth understanding of solar panel tilt adjustment please refer to
    https ://www. sol a rpa ne lti lt.co m/
o   It is important to refer to the section in this manual on lnstallation and
    Operation Guide to get the best performance (see chapter 5).



                                  Page 22
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 24 of 43

           SolaRaft      B'" FLOATING      SOTAR POWERED SYSTEM               4




4.0 SolaRaft-QDB'" OVERVIEW
The Hydro BioScience@ SolaRaft-QDB'" receives power from a solar panel that
is mounted on a pair of floatation devices. The pontoon assembly is shipped
partially assembled and requires a minimum of setup for the customer.
Carefully unpack contents from their shipping skids and cartons and verify
contents against the corresponding to the packing list received. Save skids and
cartons in the event a return, exchange, or warranty is required.

4.1SolaRaft-QDB'" SYSTEM - SAFETY WARNINGS

BATTERY SAFEW WARNINGS

A   wnnNlNG    - RISK oF ExPtoslVE GASES: Rechargeable       batteries develop
    explosive gasses during normal operation. are dangerous. Follow the
    safety and operating instructions in this manual at alltimes.
.   Follow all safety instructions published by the battery manufacturer.
    Review cautionary markings on vehicle or equipment containing the
    battery.
o   Do not use an attachment not recommended or sold by the battery
    charger manufacturer to avoid risk of fire, electric shock or injury to
    persons.
o   NEVER charge a frozen battery. Thaw it out for safe charging.
o   Wear eye and clothing protection and avoid touching eyes. Keep plenty of
    fresh water and soap nearby in case battery acid contacts your skin,
    clothing or eyes.
o   NEVER smoke or allow a spark or flame in vicinity of battery.
o   Avoid bringing metallic objects into contact with the battery which could
    cause a short circuit. Remove personal items such as rings, necklaces or
    watches which could come in contact with the battery.

                                 Page 23
       Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 25 of 43

             Sola          B''   FLOATING SOTAR POWERED SYSTEM                    4
SOLAR CONTROLLED SYSTEM WARNINGS

A      Wnnfrf lNG - chargers can ignite flammable materials and vapors. do not
       use near fuels, grain dust, solvents, or other flammables
 o     Do not operate this charger if it has received a sharp blow, was dropped or
       otherwise damaged in any manner. Refer to a qualified service agent.
 o     Charger contains no serviceable parts. lf it fails during its warranty period,
       contact SonicSolutions Algae Control LLC at 4t3-247-9423 or visit DPI's
       website, www.DPlpower.com for information concerning how to obtain a
       warranty replacement.
 .     To reduce risk of electric shock, always unplug charger from AC outlet
       before attempting any maintenance or cleaning.
 o     For external cleaning use a clean damp towel.
 .     Have your distributor, dealer or other qualified service agent, repair or
       replace worn or damaged parts immediately. Repairs should not be
       attempted by people who are not qualified.
 o     Whenever removing AC Plug from the receptacle, pull from the Plug Body;
       not from the cord.
 o     Do not operate the charger if it is malfunctioning. Personal injury or
       property damage could result.

SONIC HEAD SAFETY INSTRUCTIONS

A      wnnrtrlNG: DO NOT place the Sonic Transducer Head against your skin or
       body, nor touch the Transducer while the transducer is powered. The
       Transducer emits powerful vibratory energy which can cause harm.
A      Ur" caution in locating the transducer cable to avoid damage by vehicles,
       pedestrians, mowers, wildlife, etc. For areas that present risk of damage to
       the transducer cable, it is recommended to use a braided nylon sheath
       and/or bury the line about 6' below surface.

SOIA   RAft-QDB'" SAFETY   GU I DELI NES
o      lnstalling the SolaRaft-QDB'" is not a job for one person. A minimum of
       four people should be used when lifting and placing the assembly.
o      Be sure to use the four handles attached to the aluminum frame when
       lifting the assembly.




                                    Page 24
  Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 26 of 43

         Sola              FTOATING SOTAR POWERED SYSTEM

4.2 SolaRaft-QDB'" MAIN COMPONENTS

 Component        Description                           lmage

 Hydro            Shipped with solar panel,
 BioScience@      floatation frame, battery
 solaRaft-QDB'"   box, solar junction box, and
                  sola r control ler attached                    {




 Bird Deflector   Shipped with four deflector
                  devices (one per corner).



 Quattro-DBo      Connects to solar panels,
 DC Solar         batteries and sonic
 Controller       transducer unit(s).


 Power Cable      Transfers power from solar
 for Sonic Head   controller to sonic
                  transducer.
                                                 il]-   tfl;,ir€sc,
 Transducer       Attaches to sonic head and
 Float Assembly   suspends it under water.
                  (L or 2 available)




 Mezzo-DB@ or     Tra nsm its sonic vibrations
 Quattro-DB@      through water eliminating
 Sonic            algae growth.
 Transducer       (1 or 2 available)
 head

 Anchor for       (Customer Supplied)
 Float            5 to 8lb. (2.3-3.6 ks)
                  anchor with poly rope for
                  positioning the sonic head.




                                Page 25
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 27 of 43

            SOIARAfI.QDB'" FLOATING SOTAR POWERED SYSTEM                      4
4.3 SolaRaft-QDB'" PONTOON BASED SOLAR                POWERED SYSTEM SETUP




                                                            Solar
                                                            Controler


                                 Sonic Transducer
                                       Head
                                                            arker/Strobe
                                                               Light




                                      nction
                                      Box

                         Battery
                                 @
                           Box




                 Anchor Chain




                                      Lightning Rod

UNPACKING AND SET UP
o Pull out the protective cardboard and cut the two zip-ties securing the
  anchor chain. Cut the 2 packing straps holding the system to the shipping
  pallet.

o Pull out the two Solar Panel Locking Pins on the rear of the Solar Panel
  Frame. Grasp the Solar Panel from the center and allow the pneumatic
  cylinders to hold the panel in the upright position.

NOTE: Do not raise the Lightning Rod and Strobe Light until system startup

                                     Page 26
   Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 28 of 43

          Sola                     B'" FLOATING          SOTAR POWERED SYSTEM                          4

                                                                               fl::::r.i

                                                 Solar              Marker
                                                 Panel              Strobe
                                                 Array              Beacon          :




                                    o




              Solar                                                   c        Quattro-DB
              Panel                                                              Solar
             Junction              @@                                 O-'.
                                                                               Controller
               Box                                                    or*.{.
                                                                      o;,.r        ooo
                               o          o




                 12V

                                   FUSE                                                    5-Pin
                                                                                           Connector

                 12V                        Battery
                                          Disconnect                                        JL
                                            Switch                     :'h

                                                       Quattro-DB      :




                                                           or
                                                         Mezzo
                                                                     !f7*
                                                       Transducer




ASSEMBLY GUIDELINES

A Never connect or disconnect the transducer and its power cable to or from
   the Solar DC power Supply while they are powered on.
   o Firmly hand-tighten all cable connections but do not over tighten with
       wrenches or pliers.
   r Do as much of the work as possible on shore. Once you are in the
       water, work and assembly become much more difficult.

ASSEMBLI NG PINNED CONNECTIONS
                                   Apply a pea sized spot of No-Ox grease to all pinned
                                   cable connections, this prevents corrosion and
                                   protects plug from moisture and dirt. Any anti-seize,
                                   dielectric grease, lubricants or cleaners used on this
                          j
                                   product must conform to NSF-61 Marine Grade
                        ,.i]
                                   standards.
                                   A Do not apply excess No-Ox grease, it can cause
                                      damage to the connector.

                                              Page 27
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 29 of 43

            SolaRaft-qDB'" FLOATING SOLAR POWERED SYSTEM                                                                      4

4.4 CONNECTING TO SOLAR CONTROLLER
POWER SUPPLY MODULE : DC input is 40Vdc via solar panels and 24V
batteries (typically, two 12V batteries in series.) The DC power supply
converts solar energy to 40vdc to power the sonic head and charge the
batteries for overnight operation. Each power supply has two output
connectors labeled Sonic Head 1 and Sonic Head 2 and each will power                                                      a
Mezzo-DB@, Quattro-DB@ or combination of transducers.




             Power
            oN/oFF                                    Snlnr f,rrrrtrtrl*ar
            Button
                                       @
                                         Q    eorn,

                                             stutrt
                                                                    ffi.OPlF*r.   (orn                 -rsr
                                      Q      cnarging                  oo                          o
                                                                                                Pdbharil
                                     o    FaultErirory                                    7
                                                                                                  Output

                                                                                                                      \
                                Rordlrtltulldl    rnd wrr4ingt ln lho o*oaa's manoal btlott   t!tmblt il ogrrrllng


                                              I


                  Solar Panel         Battery                 Sonic Head             Sonic Head              Peripheral
                  lnput               lnput                   lnput ff1              lnput S2                Output

O   Po*"r   LED
    -    Green when power button is in ON position
O   Status tro
    -    Flashes in sequence to show power mode
    -    t<
            See error/fault matrix to interpret pulse code
e   Charging LED
    -    Blinks once when starting
    -    Stays lit until batteries have reached full charge
    -    May turn off if when charging is limited (poor sun light)
O   Fault LED
    -    Flashes Red when system has a fault.
    -    )F
            See error/fault matrix to interpret pulse code
O   Sonic Head LED (1&2)
    -    Blue when signal is being sent to the sonic transducer heads
    -    * lf not flashing - refer to the Troubleshooting Section to diagnose
    Peripheral output LED
    -    Flashes white approximately once per second and sends signal to
         navigation beacon when connected.


                                                      Page 28
  Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 30 of 43

               SolaRaft                    B'" FLOATING SOLAR POWERED          SYSTEM               4
4.5 SONIC HEAD FLOAT ASSEMBLY
                                                       IMPORTANT
A    NEVER USE STRAIN RELIEF LOOP OR POWER CONNECTOR AS A HANDLE.
    ALWAYS USE CHAIN ON THE TOP OF UNIT WHEN LIFTING TRANSDUCER.

                                                                     (A)- Snap the carabiner at
                                                                     the end of the chain
                                               {                     attached to the sonic head
           a
                                  !,
                                           ,
                      a
                                                                     to the eye bolt on the float
       I              a
                                                                     frame.

                                                                     (B)- Apply No-Ox contact
                                                                     grease to end of the 5-Pin
                                                                     Transducer Power Cable
                                                                     and match the key-notch in
                                           a
                                                                     the receptacle, push in, and
                          ,r
                                                                     rotate outer ring and
                                                                     FIRMLY HAND TIGHTEN into
                                                                 a
                                                                     place.

                                       *                             (C)- Make a strain relief
                                                                     loop for the Power Cable by
                                                                     making a radial bend and
                                       l                             securing it to top holes of
                                       *                             sonic head with cable ties.

                                                                     (D)- Secure the Power Cable
                                               ,
                                                                     to the chain connecting the
                          I
                              t                                      sonic head to the float
                                                                     frame as shown.

                                                                     (E)- Connect the Power
                  o                                                  cable to the Sonic Head
                          o
                          a                        t                 port on the Solar
                          \
                                                                     Controller.




                                                       Page 29
     Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 31 of 43

             SolaRaft-     B'" FLOATING SOLAR POWERED           SYSTEM            4

4.6 SOIARAfI.ODB'" PONTOON BASED SOLAR POWERED SYSTEM STARTUP
O     The Hydro-BioScience@ solar system batteries are fully charged when they
     leave the factory but over time the batteries will begin to discharge. Before
     proceeding, use a standard t2v car-battery-type charger to bring the
     batteries back up to a full charge. Charge each battery separately before
     proceeding to system startup.
a    Ensure all connections are securely hand-tightened and No-Ox grease has
     been applied before continuing to system startup.

L. Open the lid to the battery box by cutting the two zip-ties. Remove the
   supplied fuse and insert it into the fuse holder then snap the two halves
   together. Replace the lid and secure it with zip ties (or two customer
   supplied padlocks).
2. With all connections now complete, flip the Battery Disconnect Switch up
   to the on position.
3. Depress the power switch on the Quattro-DB@ Solar Controller, the LED's
   will now become active.
4. Turn on the solar paneljunction switch to send solar power to the solar
   controller.
5. The Blue LED(s) representing the sonic head on the solar controller will
   blink at a rate of approximately once per second to indicate that power is
   being sent to the transducer(s).
6. Return the solar panel to the folded down position and insert both locking
     pins.
7.   Place the Pontoon Assembly(s) in the predetermined location of the body
   of water being treated.
8. Attach the customer supplied anchor to the center link of the pontoons
   anchor chain. Adjust the anchor rope or chain so the anchor is laying on the
   bottom and there is some slack in the line to allow for wave action.
9. Move marker light to the upright position and tighten the bottom knob.
10. Remove the Tie Wraps securing the Lightning Rod and its Extension and
    screw the Extension into the Lightning Rod until hand tight. Loosen the
    bolt holding the Lightning Rod in place and rotate it so the extension end
    with reflective tape is standing up and the other end of the rod extends
    down into the water. Retighten the bolt securing the Lightning Rod.

t    It is important to refer to the section in this manual on lnstallation and
     Operation Guide to get the best performance (see chapter 5).


                                   Page 30
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 32 of 43

                   INSTATTATION AND OPERATION GUIDE                                   5
5.0 INSTALLATION AND OPERATION GUIDE

PLACEMENT OF THE DEVICE:
o   The Quattro-DB@ unit will typically best operate near the center of the
    pond or from a point in the pond where all the cove banks can be seen in      a
    line of sight. The ultrasonic sound waves leave the device in a near radial
    pattern that would form a circle around it.

a   The range capability for the device for green algae and diatom type algae
    is 150 meters (490 ft) in all directions. ln this range the typical action on
    these algae types is to cause a tear between the fluid pressure control and
    the inner bladder wall called a plasmalemma. This disables the algae's
    ability to maintain internal fluid pressure which causes it to begin to die.

o   The range capability for blue-green algae with gas vesicles (easily broken
    gas tubes in the algae cells) is approximately 400 meters (1310 ft) in all
    directions. ln this range the cells lose buoyancy and sink to the bottom.
    The high frequency bandwidth of the device helps to break up the colonial
    forms of these blue-green algae which will speed up their control. Out of
    light, these algae will begin to lose the ability to create sufficient nitrogen
    supply and causes them to fail.

.   The sound will not oenet rate natural barriers such as islands or weed beds
    which will limit its capabilitv behind such obiects. The logical placement
    point for most ponds is in the center, so that the sound can travel to all
    banks with equal intensity. Ponds with irregular shapes require strategy to
    determine the placement point. Some examples showing best placement
    of the device are shown below.




                                  Page 31
   Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 33 of 43

                  INSTALTATION AND OPERATION GUIDE                    5

lnstallation Site Example L:




lnqtallatjon Site Examole 2:




                               Page 32
   Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 34 of 43

                  INSTATTATION AND OPERATION GUIDE                             5

6.0 WHAT TO EXPECT AFTER INSTALLATION


Most Blue-Green algae (and cyanobacteria) will have lost their buoyancy and
should be on, or settling, to the pond bottom within 3-4 days. The cells can be
re-suspended via aeration bringing them up to the light which may prolong the
time it takes for them to fully die off. Therefore, please note that a subsequent
"bloom" is not uncommon, and it could take 2-3 cycles before a thorough
algae remediation.

Green algae (filamentous types) and colonial types require up to 3+ weeks
before the damage results in them turning brown, depending on the kind
(genus) of algae. They will normally float to the surface at this time due to the
bacterial digestion process breaking them down. lt takes about 7-10 days from
that point before they are sufficiently digested to lose buoyancy and sink.
Some users will rake them out as the die-off begins or you may just let them
settle to the bottom. lf you do the latter, bioaugmentation can speed up the
digestion process and help remove the biomass.

Diatoms react similarly to Green algae but lose mobility quickly which hastens
their dying process.

For Bio-Film Control and prevention for water processing or treatment
equipment, the ultrasound will be sensed by anaerobic bacteria as water
turbulence. This will prevent the anaerobes from attempting colonization in a
treated zone. Anaerobes start the process by forming a base layer of biofilm
that the aerobic bacteria attach themselves to. Without this layer the bacteria
cannot accumulate which, in turn, keeps the equipment walls cleaner for
longer periods of time.




                                 Page 33
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 35 of 43
                            SYSTEM MAINTENANCE                                    7
7.0 SYSTEM MAINTENANCE

a   The Hydro Bioscience@ ultrasound algae management system is designed
    to limit calcium carbonate crystal formation on the sound emitting
    surfaces so it forms slowly. But, over time, buildup will occur depending on
    how hard the water is where you live. check the system for any calcium
    Carbonate buildup after the first month of operation. lf you see
    significant crystalline formation, use a Calcium Lime Rust remover to wipe
    it away. Adjust your cleaning cycle based on how quickly the buildup
    returns.

a   Early field results, show that biofilm formation on the device is likely. This
    has been seen on other ultrasonic devices in that the sound they emit
    away from the device tends to prevent biofilm everywhere except for
    directly on the device (ground zero for the sound emission). For water
    treatment facilities, it is recommended that the Sonic Head gets wiped or
    brushed off monthly to remove any accumulated biofilm. The biofilm has
    not been shown to cause loss of output from the Sonic Head because
    ultrasound seems to easily pass through the film (it is about 99% water.)

a   The "Sonic Head" blinking blue LED light on the Power Supply indicates
    that the output driver for the sonic head is working normally. lf the blue
    light on the AC Power supply stops blinking, check the AC outlet and any
    extension cord(s) to verify that power is available, check the cable
    connections to see that they are securely connected and check the cable
    itself for any cuts or nicks. on the Solar Powered DC system, verify each of
    the batteries is charged up to at least 12Vdc and the fuse is not blown   -
    then verify cable connections are good and cable has no cuts or nicks. For
    additional troubleshooting info see Section 8 below. lf no reason for the
    fault can be found, please contact SonicSolutions Algae Control at 413-
    247-9423 or the DPI RMA department at 423-299-0011 for warranty repair
    or replacement.

a   winterization: lf your pond ices over during the winter, it is best to pull
    the transducer and float assembly out of the water to prevent ice buildup
    from damaging the cable or other system components. Thoroughly dry all
    components before storing. Reapply No-ox contact (included with the
    Transducer assembly) grease to any cable ends that were disconnected.




                                  Page 34
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 36 of 43
                             SYSTEM TRO        U   BLESHOOTI NG                8
8.0 SYSTEM TROUBLESHOOTING
condition: AC Power supply - Blue "sonic Head" tED light is not blinking.
.  Check to see if power is available at 120 Vac (or other line voltage) plug
   using a voltmeter, tester, plug in lamp or other means. lf AC line power is
   on, then plug in the Quattro-DBo power supply and go to the next step.
o Verify the Quattro-DB@ Power Supply is turned off, then disconnect the
   Sonic Head cable from the power supply.
.  With Sonic Head cable disconnected, turn the Power Supply back on. Use a
   voltmeter to check the output voltage by measuring across pins L and 4 at
   Sonic Head 1 and Sonic Head 2. (Refer to pin diagram below.) Verify that
   the output voltage from the power supply reads approximately 39-44Vdc. lf
   no output voltage measured at the Sonic Head Connectors and AC voltage
   is present, return the unit for service or warranty repair. Do NOT open the
   power supply - no user serviceable parts inside. opENrNG THE powER suppLy
   ENctosURE VolDs THE WARRATTY! lf you are returning a unit for service you
   MUST call our RMA department in advance to receive an RMA tracking
   number.
                                Sonic Head Connector Pin Diagram
                                   PIN 3:                PIN 2:




                    PIN 4:   Slrck Win   {.1             PIN 1r Rrd Wlrr l+f
                (Voltmeter across pins 1&4 should read approximately 44Vdc)


Condition: AC Power Supply tripping circuit breaker.
o Disconnect the Sonic Head power cable(s) from the power supply and reset
  the circuit breaker. lf the breaker trips again the problem is in the power
  supply or the Surge Protector/Extension Cord. Plug the power supply
  directly into the outlet and reset the breaker. lf the breaker stays "ON" the
  Surge Protector/Extension Cord is bad and should be replaced.
. lf the breaker continues to trip, the power supply is bad and should be
  returned for warranty replacement or repair. See Section 10 for more info
  on the warranty and return instructions.
o lf the breaker doesn't trip after the Sonic Head is disconnected check the
  voltage on Pins L & 4 as shown in the diagram above. lf the voltage output
  from the Power Supply is approx. 44Vdc then the fault lies with the Sonic
  Head itself or the cable that attaches it to the Power Supply. See chapter 10
  for Customer Service contact info.

                                          Page 35
   Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 37 of 43
                        SYSTEM TROU BLESHOOTI NG                               8
condition: solar controller - Blue "sonic Head" tED light is not blinking.
o Verify that the Green "Status" light on the Solar Controller is illuminated. lf
   not, then the batteries are completely discharged or the power cable from
   the battery box to the Solar Controller is not working.
. Using a voltmeter, check across the output terminals of each battery and
   verifli that each individual battery has a voltage level of at least 11 Vdc.
. lf the batteries are discharged below 11v use a standard car battery
   charger connected across one battery at a time to bring them both back
   up to a full charge.
o lf the batteries are properly charged but the Green Status Light is not on
   and the blue "Sonic Head" light is still not flashing then the problem lies
   with the Transducer Power Cable, the Solar Controller or the Transducer
   Assembly, or Power On/Off Switches were not turned 'ON'.




                                 Page 35
   Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 38 of 43
                           SYSTEM TROU BTESHOOTI NG                                    8
8.1A    1ND DC CONTROLLER LED CODES
Red Fault LED and Green Status LED:
lllumination and or Flashing of either of these LEDs would indicate a particular
mode of charging and or presence of an Error Condition (refer to LED Code
Matrix below).
o lf an Error is in effect, it may be due to a fault in the solar panel input
  power section, the battery charging system, or load management where
  the loads have over-discharged the battery pack.
o Battery Under-Voltage - load has over-discharged the battery. Possible
  contributors include: dirty solar panels, broken or loose interconnects in
  the wiring, or loss of input power due to lack of sunlight (weather).
o BatterV Over or Under-Temperature. Possible contributors include
  operation in very cold winter or a failed battery that is overheating.
o A temPerature sensor is installed on the battery pack - the cabling to the
  sensor may have been broken or disconnected. Other conditions may
  contribute to this error - refer to the Troubleshooting section and
  Customer Service for


                  Solar Controller             Fault LED Code Matrix

                        Status LED codes (3.5 second period)
                                Status LED        Fault LED
     Charger status               {green}           (red)          Description
  Stage 0 Charging         L-Flash per 3.5s      off          Battery Charging
  Stage 1 Charging         1-Flash per 3.5s      off          Battery Charging
                           2-Flashes per
  Stage 2 Charging         3.5s                  off          Battery Charging
                           3-Flashes per
  Stage 3 Charging         3.5s                  off          Battery Charging
  Charging complete        On                    off          Charging complete
                        Fault LED codes (3.5 second period)
  Battery present                                L-Flash      Battery over temp.
  detection                L-Flash per 3.5s      per 3.5s
  lnvalid battery                                2-Flash      Temp. sensor
  temperature              l-Flash per 3.5s      per 3.5s
                                                 3-Flash      Charger timer fault
  Charge timer expire      1-Flash per 3.5s      per 3.5s
  Battery under                                  4-Flash      Battery over discharge
  voltage                  L-Flash per 3.5s      per 3.5s


                                     Page 37
   Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 39 of 43
                       TECH N ICAL SPECI FICATIONS                         9
9.0 TECH NICAL SPECIFICATIONS
   o   Green Algae and Diatom Algae Control Range: 150 meters radially
       from the device or about 7 hectare or 17.5 acres.
   .   Blue-green Algae with gas vesicles Control Range: 400 meters radially
       from the device or about 50 hectare or I24 acres.
   o   Frequency ranges:
       o   Bandwidth 1: Low ultrasonic range starting at24k{z
       o   Bandwidth 2: High ultrasonic range
       o   Total Frequencies per cycle is greater than L,000 frequencies
   .   Time per cycle: about 34 minutes
   o   Power consumed: It.2 watts average on 120 volts AC (about $tS per
       year at S0.15/kwh)
   o   Peak instantaneous power - 50 watts.




                                Page 38
    Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 40 of 43
                       WARRANTY INFORMATION                                10
 1O.O LIMITED   WARRANW
                                 IMPORTANT!
As with any electronics, protect against AC Power Line Transients with a
surge protector warranty does not cover damage arising from AC power
Surges or Brown-Outs.

Diversified Power lnternational LLC (DPl) warrants exclusively to the original
purchaser, products will be replaced or repaired, at Dpl's option, if it fails
during the warranty period beginning upon date of purchase due to a defect in
material or workmanship. Warranty offered is as follows:
    o Mezzo-DB@ and Quattro-DB@ Transducer Products, including Wire and
         Cable Assemblies:
         o 36 months from date of purchase
    o Mechanical (non-electrical)Type Products:
         o 60 months from date of purchase
         o lncludes Floats, Hardware, etcetera
    . Power Supply (Electronic) Products:
         o 24 months from date of purchase
         o lncludes AC Power Supplies & DC Solar Controller
 ln order for a claim to be processed, vou must call sonicsolutions Algae
 Control at 413-247-9423 to obtain a Return Material Authorization (RMA)
 number and accompanying RMA form. The product then can be returned to
 DPI (i) with all transportation charges prepaid, (ii) accompanied by an
 acceptable proof of purchase, and with a Return Material Authorization (RMA)
 number printed and clearly visible on the outside of the shipping container.
      This warranty does not apply if the product has been modified, abused,
 or damaged or improperly or negligently used, connected, maintained, or
 operated in any manner contrary to the instructions stated in this manual or
affixed to the product's enclosure. Repair or replacement as provided under
this warranty is the exclusive remedy of the purchaser, and the purchaser shall
 have no claim against DPI except for the breach of an express warranty stated
herein.
      DPI shall not be liable for any incidental, consequential, or special
damages for breach of any expressed or implied warranty. Except to the
extent required by applicable law any implied warranty of merchantability or
fitness for a particular purpose is limited in duration to the warranty period.
Some states do not allow the exclusion or limitation of incidental or
consequential damages or allow limitations on how long an implied warranty
lasts, so the above limitations or exclusion may not apply to you.

                                 Page 39
      Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 41 of 43

     This limited warranty gives you specific legal rights, and you may also
have other rights which vary from state to state. APART FROM THE
WARRANTIES SET FORTH ABOVE, DPI MAKES NO OTHER WARRANTY, EXPRESS
OR IMPLIED, WITH RESPECT TO THE SUITABILITY OR MERCHANTABILITY OF
THIS PRODUCT, THE FITNESS OR THIS PRODUCT FOR ANY SPECIFIC USE OR
PURPOSE, OR ANY OTHER MATTER PERTAINING TO THIS PRODUCT.


For Customer Service, and to request an RMA or obtain Return lnformation,
please call SonicSolutions Algae Control LLC at 4t3-247-9423.


For all returns, please clearly mark the RMA # on the outside of the packaging
and send to:

Diversified Power I nternationa   I


414 Century Court
Piney Flats, TN 37686
RMA #

For further information, product updates, technical information, or general
inquiries, please also visit our web site at: www.sonicsolutionsllc.com.




                                      Page 40
Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 42 of 43


                   ,.DIVERSIFIED POWER
       DPI           INTERNATIONAL, LLC

                                                                               February 4,2021



  To: Obras Sanitarias del Estado (O.S.E.)

  By the present we, Diversified Power lnternational, LLC (DPl), with legal domicile in (4L4
  Century Court, Piney Flatts, TN 37586) declare that the products SolaRaft-QDB'" and euattro-
  DB@ are trade mark and patented (n' 10,399,867) with only production in USA by our
  company.



  The only company allowed to present these products in the bid LP 21.610 is SonicSolutions
  Algae Control LLC through Carbosur SAIC.

  No other party or company is authorized to submit our products.




  We have notified Photon Water Technology s.r.o. that they did not have authorization to
  permit Gamatech to present products manufactured by DPl. They will not be allowed to
  purchase products directly from DPt to fulfill this tender.



  Please contact me should you have any questions.

  Sincerely,




  Charlie Morgan
  cmorgan@dpipower.com
  General Manager & Chief Technical Advisor
  Diversified Power lnternational LLC
ii'   ;;   :r:.-l'   :;r
                           Case 3:21-cv-30068-MGM Document 7-2 Filed 06/18/21 Page 43 of 43
                                                                                                                                                                      tloc           orr Produ.ts -   Appldis   lelrimdniats fAa   c.nra.t   us




                                                      *a
                                                           <,*    s*,    il * *'E     €"   s   I a i a:l X    *       .fr ar      {:l         i:.=:    x       *    :i'i ; g.; {       * l;



                                                                                      Cumberland Harbour
                                                                                                    St. Mary's, Georgia




                                                                     Before                                                                                      After
                                           This pond experienced frequenr btooms of blues.een                                 The pond remaiis hee of alsae even as condirions for
                                           algae, even wilh.hem;cal tedtments.                                                 new    gro{h    remalo oplimdl.




                                                                                                 Sawyers Pond
                                                                                               lohnson City, Tennessee
                                    'Ar saw)€B Pond, we have a beautiful pond with a deco.alive founta;n which required significanr eifod d.d expense io keep looking
                                    prisline A pond will notmally go lh.olgh cycles following lhe.hange in seasons; lhe warmer rhe woather the ha.der it becomes
                                    keeping lhe waier clear Algae iends ro grow fail     ih6 summer and water runoif carying nutienrs inro the pond nrakes lhis situafion
                                                                                     'n
                                    worse To contol lhe 5ituation, we nomolly run a large   fount.in ;n rhe oiddle ol rhe pond ro help reduce the warer remperarure;
                                    addilioDall, we pertorm five waler teaimenls every year in the warmer monr|s. SliJI, even dotrg all lhis, at times the wal€r qual}y js
                                    marginal and running the foun'ain 24 x 7 results in a significant poy/er bitt


                                    "This year we inslalled an ultasonic algae contol system nade by Divereified power lnlernationatj a locai eleckonics manu{aclurer
                                    established in Piney Flats. The device was inslalled in December and since iisrallation we .ed!.ed the fountain running hou's io only
                                    fivo hours per day. Wc have noticed a signif;canl improvenrent ir the water quality, i ho longer appears lurbid in lhe sunrmer nronths.
                                    Our Fnd conlinues ro lhrive wilh aqudlic life. The ulkasoni. algae conrrol sysrem has hot affected neither fkh no. ludles and, used in
                                    conjunclion wirh o!r lypical chemicals wal€. l.eahent, has enabled !s ro avoid running lhe founrain contnroously saving power and
                                    hopetully enending rhe lit€ of lhe wate. pump.

                                    ''This nnall and non-ubiquirous       device does a sreatjob fo. usl


                                    "Hope you find this suitable io your needs."



                                         Sawyers Pond      HOA    P.esident




                                                                                S,,-,ji:,:.1 -.ci Srn..,:,               Srr:!. t)!,.!.,.. S,!b4:
                                    ?   ill,r,, r. : ?:t,!r :Si                                                         i;,.4 ! rn:.: J!:i i 5!sn,ii
                                                                                                                                                                          ?i.ii'|n. :rl )tair
                                                                                                                                                                          !ca.:t.t 5a)',


                                                                                                                                                                          rDr.rdsjtl.t.c\\'€]l l:m
                                                                                                                                                                          ]E!padedilsvr.@


                                                                        '':   {:!an:3it:C2i                                                          pj!r:n5
                                                                                                 Dr,e,.iiieC aic,'er i.+-,.i,1bx:1.   LLC -   r\!l             t"'.rpil




                                                                                                                                                                                                                                                  1t1
